Title: To Thomas Jefferson from Benjamin Chambers, 19 August 1805
From: Chambers, Benjamin,Thomas, Jesse B.
To: Jefferson, Thomas


                  
                     Sir, 
                     Vincennes August 19th 1805
                  
                  At the auspicious moment which gives to the Indiana Territory a form of Government which bears Some Semblance to a republic, the General Assembly thereof beg leave to Offer you their Congratulations on the prosperous and happy situation of the United States, under an Administration wise as it is virtuous, mild as it is energetic.
                  Although our peculiar situation prevents our realizing the influence of all the measures of the Government of a general nature, yet we feel the firmest Conviction that your Administration will eminently promote the happiness and prosperity of the Country Over which you preside, and the advancement of the Cause of Republicanism throughout the world.
                  In taking a view of the acts of the General Government, there appears to be no One more interesting to the United States in general, and to the Western Country in particular, than the acquisition of Louisiana; Whilst it has added an empire to the Union, it has secured to us the peace and friendship of the various Indian Tribes, and removed a danger Justly to be apprehended from its being possessed by a powerfull and ambitious European nation: This important transaction which has secured the peace and happiness of Western America and the emancipation of Millions which are yet unborn, will for ever remain a monument at Once honourable to our nation and to those who directed its negociation.
                  Accept, Sir, the thanks of the People of the Indiana Territory for the attention you have paid to their particular interest, and their wishes that your domestic happiness may be as Complete as that which you have so ably Assisted to Secure to your fellow Citizens.
                  
                     B. Chambers 
                     
                     President of the Council
                     Jesse B. Thomas Speaker 
                     of the house of representatives
                  
               